DETAILED ACTION
This action is responsive to the communications filed on 12/9/2021.
Currently, claims 1-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-14 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamel et al. (US 2012/0052828: hereinafter “Kamel”)

With regards to claims 1 and 9, Kamel teaches a wireless transmit/receive unit (WTRU) and a method implemented by a/the WTRU (figs. 1-9b: where at least the Antenna unit 120 and CPE (customer premises equipment) 110 are mapped to the claimed WTRU.  The CPE including the nested circuits and steps/functions shown by at least figures 2-8.  Furthermore, the method steps are implemented as functions of the cited hardware), the WTRU (and the method) comprising: 
	a transceiver (figs. 1-9b: at least wireless modem 230 within the WTRU is mapped to the claimed transceiver, which performs both uplink and downlink transmission/reception, the LTE standard is stated in the reference (e.g. [0019], [0022], and [0026]); and a processor (figs. 1-9b: where the wireless modem (and/or beam switching controller) include at least one processor (e.g. fig. 3: processor 320) which implements the steps/functions of the invention.  Additionally but not exclusively, [0111-0114] address various steps/functions/instructions are implemented by at least one processor in order to perform the aspects of the invention of Kamel), wherein: 
	the transceiver and the processor (previously addressed) are configured to receive an identifier of a beam (figs. 1-9b: see at least figure 5 and [0049-0053].  E.g. [0051] the particular beam ID and corresponding cell ID and corresponding base station ID are received, processed, and/or stored by the claimed ‘transceiver and processor’.  Which is applicable to both downlink and uplink beams, and multiple beams from multiple cells and base stations, see [0050-0060].  Also see [0111] which addresses different beams may be used for transmission(uplink) and reception(downlink) communication by the WTRU); 
	the processor (previously addressed) is further configured to measure a downlink quality associated with at least one beam (figs. 1-9b: the WTRU is operative to measure the quality of multiple downlink beams (figs. 2-9b disclose at least 8 beams) each with their own particular beam ID and metrics such as RSRP and SINR (per beam) as shown by figure 5 and addressed by [0049-0060]); 
	the processor (previously addressed) is further configured to determine whether the measured downlink quality is below a threshold value (figs. 1-9b: note that multiple non-exclusive embodiments of Kamel meet this limitation.  For example, see [0044] in regards to “trigger thresholds for particular metrics associated with beams of multiple beam antenna 210. The trigger thresholds may be used to initiate beam scans. For example, beam scanning component 410 may monitor a SINR of a currently serving beam and may trigger a beam scan if the SINR falls below a trigger threshold associated with the SINR”.  Note that other examples of thresholds/metrics triggering event which trigger beam scans (in order to determine whether to switch/change beams using the per beam metrics) are addressed by figures 7-9b); and 
	the transceiver and the processor (previously addressed) are further configured to receive at least one control channel transmission (figs. 1-9b: the WTRU receives a Radio Control Channel (RCC) as well as data from at least one base station [0085-0089] using at least the current ‘serving beam’.  Furthermore, this is applicable to after to the serving has been changed to a different beams (e.g. another one of the eight beams of Kamel than the previous ‘serving beam’) due to triggering event due to a metric (e.g. SINR/RSRP) falling below a threshold values (previously addressed).  Note that all eight beams of Kamel have respective beam IDs and per beam metrics such as SINR/RSRP/etc (as previously addressed)) using the beam of the identifier in response to a determination that the measured downlink quality is below the threshold value (these limitations were previously addressed and/or are readily apparent), 
	wherein the beam used to receive the at least one control channel transmission is a same beam used to receive an associated data channel transmission (figs. 1-8b: see at least [0085-0089]. Note that are control information on the RCC (radio control channel) as well as data on a data channel (where the LTE standard was previously addressed) are received using the ‘current serving beam’, even in the case that the ‘current serving beam’ has changed/switched in the past due to the SINR/RSRP of a previous ‘serving beam’ falling below the threshold.  The remaining limitation were previously addressed and/or are readily apparent).

With regards to claims 2 and 10, Kamel teaches the limitations of claims 1 and 9.
	Kamel further teaches wherein the measured downlink quality is of a beam different than the beam of the identifier (figs. 1-9b: see figures 5 and 8a+b, where the measured downlink quality (e.g. SINR, RSRP, etc as previously addressed) of each of the beams are measured when a scan is triggered.  The WTRU measures SINR/RSRP metrics of the ‘current serving beam’ as well as the remaining 7 beams (each having their own respective beam ID, metrics, etc as previously addressed).  At least the measurement of the downlink quality of the ‘current serving beam’ meets the instant limitation since its beam ID is different than the claimed ‘beam of the identifier’).  

With regards to claims 3 and 11, Kamel teaches the limitations of claims 1 and 9.
	Kamel further teaches wherein the transceiver and the processor (previously addressed) are further configured to receive at least one control channel transmission of a second beam on a condition that the measured downlink quality is not below the threshold value (figs. 1-9b, note that the RCC was previously addressed.  Furthermore, in the case that scanning trigger is due a different event such as periodic beam quality measurements (see at least [0085-0089]), then the current serving beam is mapped to the claimed ‘second beam’ (where the measured SINR/RSRP values are above (or at least not below) the SINR/RSRP threshold addressed by [0084]).  The other limitations were previously addressed and/or are readily apparent)), wherein the second beam is different than the beam of the identifier (At least the measurement of the downlink quality of the ‘current serving beam’ meets the instant limitation since its beam ID is different than the claimed ‘beam of the identifier’ with regards to the context above).  

With regards to claims 4 and 12, Kamel teaches the limitations of claims 1 and 9.
	Kamel further teaches wherein the beam of the identifier (previously addressed) is a fallback beam (figs. 1-9b: where the other 7 beams (with corresponding beam IDs) beside the ‘current serving beam’ are by technical definition each a ‘fallback beam’.  The remaining limitations were previously addressed and/or are readily apparent).  

With regards to claims 5 and 13, Kamel teaches the limitations of claims 1 and 9.
	Kamel further teaches wherein the measured downlink quality is reference signal received power (RSRP) (figs. 1-9b: previously addressed, e.g. figure 5 RSRP for each of the eight beams.  The remaining limitations were previously addressed and/or are readily apparent).  

With regards to claims 6 and 14, Kamel teaches the limitations of claims 1 and 9.
	Kamel further teaches wherein the beam of the identifier (previously addressed) is associated with a transmission scheme (figs. 1-9b: each of the beams (and corresponding beam IDs) correspond to the transmission/reception (downlink/uplink) of signals within the LTE communication system (previously addressed).  Where LTE signals/beams (and their respective beam IDs) by definition are ‘associated with a transmission scheme’.  The Kamel reference being directed to the LTE standard was previously addressed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (US 2012/0052828: hereinafter “Kamel”) as applied to claims 1 and 9 above.

With regards to claims 8 and 16, Kamel teaches the limitations of claims 1 and 9 above.
	Kamel further teaches wherein the processor (previously addressed) is further configured to: measure a plurality of beams (previously addressed, e.g. measurement of the SINR/RSRS metrics for each of the eight beams.  Furthermore, also see figs. 7, 8a+b, and 9a+b, which each disclose scanning of multiple beams (e.g. the metrics were previously addressed and correspond to the values stored as shown by figure 5)); and select a beam associated with a highest measured value for communication with a base station (figs. 1-9b: see at least figure 8a+b which shows the determination of the ‘best beam’ using various measured downlink (or uplink) channel metrics (e.g. RSPR/SINR/etc as previously addressed))
	Kamel also discloses that the switching of the ‘serving beam’ may result in a handover, i.e. “switching base stations” [0015].
Limitation 1 (below)
	Kamel does not explicitly state that when the serving beam is switched to a new/different beam (corresponding to a different base station, i.e. a handover), that the ‘beam associated with a highest measured value is reported to a base station.
	With regards to the claim language, Kamel is silent to disclosing the processor is further configured to: “report a beam associated with a highest measured value to a base station”.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the WTRU (and processor/transceiver) of Kamel would obviously be required to “report a beam associated with a highest measured value to a base station” during a beam switch resulting handover (i.e. switching base stations) in order to actually continue to performing data communication with new base station on the newly selected beam.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        10/22/2022